Exhibit 10.45

 

Amendment No. 2

            THIS AMENDMENT No. 2 is made as of this 17th day of February, 2003
to the Employment Agreement (the "Employment Agreement") dated September 5, 2002
by and between Glenn F. Tilton ("Executive"), and UAL Corporation and United
Airlines, Inc. (collectively, "United").

RECITALS

            A. United desires to continue the employment of Executive as
Chairman of the Board, President and Chief Executive Officer of United and
Executive desires to continue such employment.

            B. Section 10(f) of the Employment Agreement authorizes amendment of
the Employment Agreement by a written agreement signed by Executive and United.

            C. United and Executive wish to amend and clarify the terms of the
Employment Agreement.

            NOW, THEREFORE, in consideration of the premises and covenants
contained herein, United and Executive agree as follows:

1.    The second sentence of Section 3(a) of the Employment Agreement is amended
and restated to read as follows:

> "The Executive agrees to repay an amount equal to the Signing Bonus if the
> Executive's employment with the Company is terminated either due to voluntary
> resignation by Executive other than for Good Reason (as defined in Section
> 4(d)) or by the Company for Cause (as defined in Section 4(c)) on or before
> the earlier of June 1, 2004, or the date on which the bankruptcy court
> confirms a plan of reorganization or liquidation under Chapter 11 of the U.S.
> Bankruptcy Code."

2.    The third sentence of Section 3(g)(i) of the Employment Agreement is
amended and restated to read as follows:
"If Executive's employment with United is terminated either due to voluntary
resignation by Executive other than for Good Reason (as defined in Section 4(d))
or by United for Cause (as defined in Section 4(c)) and the effective date of
termination is on or before the first anniversary of the Employment Date, then
Executive will forfeit 100 percent of his interest in his account under the
Glenn Tilton Secular Trust No. 1."

3.    The third sentence of Section 3(g)(ii) of the Employment Agreement is
amended and restated to read as follows:
"If Executive's employment with United is terminated either due to voluntary
resignation by Executive other than for Good Reason (as defined in Section 4(d))
or by United for Cause (as defined in Section 4(c)) and the effective date of
termination is on or before the second anniversary of the Employment Date, then
Executive will forfeit 100 percent of his interest in his account under the
Glenn Tilton Secular Trust No. 2."

4.    The third sentence of Section 3(g)(iii) of the Employment Agreement is
amended and restated to read as follows:
"If Executive's employment with United is terminated either due to voluntary
resignation by Executive other than for Good Reason (as defined in Section 4(d))
or by United for Cause (as defined in Section 4(c)) and the effective date of
termination is on or before the third anniversary of the Employment Date, then
Executive will forfeit 100 percent of his interest in his account under the
Glenn Tilton Secular Trust No. 3."

5.    Section 3(h) of the Employment Agreement is amended by adding the
following sentence to the end of such section:
"Notwithstanding the foregoing, Executive and United agree that (i) the
severance benefits provided under this Agreement are in lieu of severance
benefits provided under any plan, practice, program, or policy of United and
that Executive will not be entitled to receive additional severance benefits
under any plan, practice, program or policy of United which provides severance
benefits to its senior executives or other employees, and (ii) the Signing Bonus
provided under this Agreement is in lieu of any bonus under the UAL Corporation
Retention and Recognition Bonus Plan (the "KERP") and that Executive will not be
eligible to participate in or entitled to receive any bonus payment under the
KERP."

6.    Section 4(c) of the Employment Agreement is amended by adding the
following sentence at the end of such section:
"It is the intent of the parties to this Agreement that the definition of Cause
shall not include differences of agreement with respect to strategy or
implementation of business plans or the success or lack of success of any such
strategy or implementation.  Accordingly, no action taken or omitted to be taken
by the Executive in the Executive's good faith belief that such action or
failure to act was in the best interest of United (provided that such action or
inaction was taken or omitted to be taken by the Executive in his good faith
belief that it was not inconsistent with directions received from the Board or
orders of the bankruptcy court), shall be a basis for Cause under Section
4(c)(ii)."

7.    Section 4(e) of the Employment Agreement is amended by adding the
following at the end thereof:
"Notwithstanding the foregoing, in no event shall a Change of Control be deemed
to occur as a result of any event which occurs prior to, or on account of,
consummation of a plan of reorganization of United other than a Change of
Control arising under clause (i) above, by reason of a merger with another
commercial airline company which results in the holders of claims and/or
interests in United outstanding immediately prior to the merger or consolidation
receiving or continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) less than 80% of the combined voting power of the securities of United
or such surviving entity or any parent thereof outstanding immediately after
such merger or consolidation, or under clause (ii) above, by reason of the
receipt of securities pursuant to a plan of reorganization of United which
constitutes at least 25% or more of the total combined voting power of United's
then outstanding securities, which were received on account of any claims
acquired after the date hereof and held as of the consummation of the plan of
reorganization by any person, entity or group of associated persons or entities
acting in concert, acquiring such claims with the intent to control the
management and policies of United on an ongoing basis following reorganization,
or under clause (iii) above, by reason of the sale of assets to another
commercial airline, unless such sale results in either (x) creditors or
interestholders of United receiving in consideration or exchange for their
claims and/or interests in United at least 80% of the combined voting power of
the acquirer, or (y) United  receiving at least 80% of the combined voting power
of the acquirer."

8.    Section 5(d)(iii) of the Employment Agreement is amended by adding the
following at the end thereof:
"provided, however, that in the event of a termination under this Section 5(d)
prior to approval of a plan of reorganization of United, the Base Salary taken
into account under this Section 5(d)(iii) shall not exceed $845,500;"

9.    Section 5(e)(iii) of the Employment Agreement is amended by adding the
following at the end thereof:
"provided, however, that in the event of a termination under this Section 5(e)
prior to approval of a plan of reorganization of United, the Base Salary and
Target Bonus taken into account under this Section 5(e)(iii) shall each not
exceed $845,500; and, provided further, that in the event of a Change of Control
described in 4(e)(i) or 4(e)(iii) occurring as a result of any event which
occurs prior to or on account of consummation of a plan of reorganization, the
amount payable under this Section 5(e)(iii) shall be limited to three times the
Executive's Base Salary (provided that the Base Salary taken into account for
this purpose shall not exceed $845,500)."

10.    Section 5(i) of the Employment Agreement is amended by adding the
following in lieu of the period at the end thereof:
"; provided, however, that any agreement for additional severance, compensation
or benefits payable in the event of a termination of employment prior to the
confirmation of a plan of reorganization of United shall be subject to approval
of the bankruptcy court."

11.    Reasonable attorney fees incurred by the Executive in connection with
this amendment and the assumption of the Employment Agreement by United shall be
paid or reimbursed by United.

IN WITNESS WHEREOF, United and Executive have executed this Amendment as of the
date first above written.
 
 
 

UAL CORPORATION EXECUTIVE By:  /s/ Francesca M. Maher /s/ Glenn F. Tilton Name: 
Francesca M. Maher  Glenn F. Tilton Title:    Senior Vice President, General
Counsel & Secretary UNITED AIR LINES, INC. By:  /s/ Francesca M. Maher Name: 
Francesca M. Maher Title:    Senior Vice President, General Counsel & Secreatary


 
 
 